Citation Nr: 1527102	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for traumatic brain injury (TBI).  

3.  Entitlement to service connection for a bilateral hip disability.  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for a sleep disorder.  

6.  Entitlement to service connection for an acquired psychiatric disorder (manifested by panic disorder with agoraphobia and major depressive disorder) to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to an initial, compensable rating for a left knee disability.  

8.  Entitlement to an initial rating in excess of 20 percent for subluxation (dislocation) of the left shoulder.  

9.  Entitlement to an initial rating in excess of 20 percent for subluxation of the right shoulder. 

10.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the left shoulder.  

11.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the right shoulder prior to September 10, 2012, and in excess of 20 percent thereafter.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had verified active duty for training in the Army National Guard from August 2005 to December 2005.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following April 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes, in particular, that in the April 2011 rating decision, the RO granted service connection and assigned a noncompensable evaluation for subluxation of the left shoulder.  The grant of service connection was effective August 24, 2010 (the date of claim for service connection).  The RO also granted service connection and assigned a 10 percent evaluation for subluxation of the right shoulder effective August 24, 2010.  In a subsequent October 2013 rating decision, the RO assigned 20 percent evaluations for subluxation of the left shoulder and for subluxation of the right shoulder, effective August 24, 2010.  It additionally assigned a separate 10 percent evaluation for limitation of motion of the left arm effective August 24, 2010.  Furthermore, the RO assigned a separate 10 percent evaluation for limitation of motion of the right arm, effective August 24, 2010, and increased the evaluation to 20 percent effective September 10, 2012.  

Otherwise, in a May 2013 rating decision, the RO, inter alia, denied the Veteran's claims of service connection for a TBI, for a bilateral hip disability, for a low back disability, for a sleep disorder, and for an acquired psychiatric disorder (manifested by panic disorder with agoraphobia and major depressive disorder), and for PTSD.  The Veteran has filed a notice of disagreement (NOD) with the RO's decision.  (Parenthetically, the Board notes that for purposes of this appeal, the Board has incorporated the separate claims for an acquired psychiatric disorder and for PTSD into a single issue.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).)

The issues of service connection for a right knee disability, for TBI, for bilateral hip disability, for low back disability, for sleep disorder, for an acquired psychiatric disorder (manifested by panic disorder with agoraphobia and major depressive disorder) to include PTSD; plus the issues for an initial rating in excess of 20 percent for subluxation of the left shoulder, for an initial rating in excess of 20 percent for subluxation of the right shoulder, for an initial rating in excess of 10 percent for limitation of motion of the left shoulder, and for an initial rating in excess of 10 percent for limitation of motion of the right shoulder prior to September 10, 2012 and in excess of 20 percent thereafter, and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

The Veteran's left knee disability is manifested by subjective complaints of pain, with objective findings of a full and painless range of motion without instability.  


CONCLUSION OF LAW

The criteria for an initial, compensable rating for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

In a letter dated September 2010, the RO informed the Veteran of the information and evidence necessary to substantiate his underlying claim of service connection for a left knee disability.  In the letter, the Veteran was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board notes that once a claimant disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

VA also has done everything reasonably possible to assist the Veteran with respect to his claim being decided herein.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) are associated with the claims folder as are VA and Social Security Administration (SSA) records.  The Veteran has been afforded VA medical examinations in February 2011 and September 2012.  The Board is cognizant that it has been almost three years since the Veteran's most recent VA C&P examination.  Although evidence submitted between the date of a VA examination and the Board's review could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); 38 U.S.C. § 5103A(d)(2).  In the present case, the Veteran has not submitted any additional evidence demonstrating a worsening of his condition nor do VA treatment records since the September 2012 VA examination reflect any such worsening.  Therefore, an additional VA examination is not warranted.  

Hence, the Board finds VA has satisfied its duty to assist in this appeal.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In a staged rating context, the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

The United States Court of Appeals for Veterans Claims (Court) has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to symptoms such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Disability of the knee and leg is rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-63.  

Diagnostic Code 5256 provides a minimum 30 percent rating for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  

Diagnostic Code 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe. 

Diagnostic Code 5258 provides for a 20 percent rating for semilunar, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint. 

Diagnostic Code 5259, provides a 10 percent rating for symptomatic removal of semilunar cartilage.  

Diagnostic Code 5260 provides a noncompensable rating for flexion limited to 60 degrees, a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  

Diagnostic Code 5261 provides a noncompensable rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  

Diagnostic Code 5262 provides a 10 percent rating for impairment of the tibia and fibula with malunion and slight knee or ankle disability, a 20 percent rating for impairment of the tibia and fibula with malunion and moderate knee or ankle disability, as well as a 30 percent rating for impairment of the tibia and fibula with malunion and marked knee or ankle disability.  A 40 percent rating is warranted under Diagnostic Code 5262 for impairment of the tibia and fibula resulting in nonunion with loose motion requiring a brace.  

Diagnostic Code 5263 provides a 10 percent rating for genu recurvatum.  

In VAOPGCPREC 9-98, VA's General Counsel concluded that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee and there is also X-ray evidence of arthritis in the knee, a separate rating for arthritis could be awarded based on painful motion under 38 C.F.R. § 4.59.  Additionally, in VAOPGCPREC 9-2004, VA's General Counsel concluded that when considering Diagnostic Codes 5260 and 5261 together, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension is allowable.  

The Veteran has reported chronic pain in his left knee which increases with activity.  

While on active duty for training in September 2005, the Veteran sought treatment for left knee pain.  The pain was noted as having been ongoing for four days and it was noted to have begun after a two mile run.  The assessment at that time was patellofemoral syndrome of the left knee.  The Veteran sought treatment later that same month, September 2005, for continued pain.  The assessment was patellofemoral syndrome of the left knee as well as laxity of the anterior cruciate ligament.  Treatment consisted of Naproxen and a brace.  

Following his claim for benefits in August 2010, the Veteran underwent a VA examination in February 2011.  At that time the Veteran reported his left knee was painful "all the time."  He also reported symptoms of instability, giving way, pain, stiffness, weakness and incoordination, locking episodes one to three times a month, repeated effusions, swelling, tenderness, as well as severe flare ups every two to three weeks.  Flare ups were precipitated by walking up or down stairs, lifting with his knees, or prolonged walking.  Otherwise, the Veteran reported being limited in standing 15-30 minutes.  He was noted to have used a knee brace at one time but had stopped doing so.  On physical examination, the Veteran's gait was normal.  There was tenderness of the left anterior knee just below the patella and evidence of crepitus.  There was no mass behind the knee, no grinding, no instability, as well as a lack of patellar or meniscus abnormality.  There was a full, painless range of the motion of the left knee without an additional loss in range of motion on repetitive motion testing.  An X-ray of the left knee was normal.  

In February 2012, the Veteran was medically evaluated by VA for complaints of left knee pain.  On physical examination, there was a full range of motion without crepitus, laxity, or effusion.  An X-ray of the left knee was negative.  

On VA examination in September 2012, the Veteran reported left knee pain that "goes from the front to the back."  He added that the pain came and went but that it could last two to three days at a time.  The Veteran was unsure what precipitated the left knee pain but that it was severe.  During flare ups, the Veteran reported having to lie down because the pain was too severe to walk around.  He added that the more he moved the more it hurt.  On physical examination there was a full, painless range of the motion of the left knee without an additional loss in range of motion on repetitive motion testing.  There was no tenderness or pain to palpation for the joint line or soft tissues of the knee.  Instability testing was negative and there was no finding of patellar subluxation/dislocation.  The Veteran's gait was identified as being normal.  An X-ray of the left knee was negative.  

A VA orthopedic consult note, dated later in September 2012, reflected the Veteran's complaints of knee pain, intermittently severe, but constantly present to some degree.  On physical examination, the only abnormality identified was tenderness over the patellar tendon.  An X-ray was reported normal.  

An October 2012 VA physical therapy consult note reflected the Veteran's report that he at times had agonizing pain in the knee with pain anterior through to posterior.  On physical examination, the left knee was noted as having an "excellent" range of motion with heel essentially to ischial tuberosity in the supine position.  It was also noted that there was good muscle mass and tone, no crepitus, and good strength.  The patellar grinding test was negative, and there was "no mal-tracking or slap of patella."  Otherwise, there was a palpably taut gracilis muscle on the left with pain, but this resolved through relaxation.  The assessment noted the following:

[The Veteran] presenting with very few truly PT indicated issues all of which were addressed and [Veteran] given home program and/or education on.  Problems presenting as anxiety mediated pain syndromes/somato-emotional issues.  

In the present case, physical examination of the Veteran's left knee reflects a full, painless range of motion without instability.  The Veteran has alleged functional loss due to left knee pain that he has described as being intermittent.  Specifically, in the context of examinations evaluating functional loss in the musculoskeletal system under diagnostic codes based upon limitation of motion, DeLuca stands for the proposition that when pain is associated with movement, to be adequate for rating purposes an examination must comply with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  Deluca, 8 Vet. App. at 206.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id.  

In the present case, neither the February 2011 VA examiner nor the September 2012 VA examiner express an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee was used repeatedly over a period of time.  However, the lack of any such opinion does not render the February 2011 and September 2012 VA examinations inadequate.  Here, as noted above, the Veteran did not complain of pain during range of motion testing of the left knee (to include during repetitive motion testing).  Otherwise, range of motion of the left knee has been full and an X-ray has been negative.  As such, the Board finds the February 2011 and September 2012 VA examinations to be adequate for rating purposes.  See e.g. Mitchell, 25 Vet. App. at 44 (with respect to DeLuca consideration, absent complaints of pain on motion from an appellant during clinical testing, an examination report likely would be adequate for rating purposes).  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If an exceptional or unusual disability picture is found, the RO would then refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).   

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.321 requires consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of his or her service-connected disabilities, individually or in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board has a duty to consider the aggregate effects of all service-connected disabilities, even those not in appellate status, before determining whether referral for an extra-schedular rating is warranted.  Id.  See also Eason v. McDonald, U.S. Vet. App. No. 14-0413 (May 12, 2015).  While the Board recognizes that a single-judge decision, such as Eason, carries no precedential weight, such a decision may be relied upon for any persuasiveness or reasoning it contains.  Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

The Veteran's service-connected disabilities consist of disability of the left knee and the shoulders (manifested by subluxation and limitation of motion).  The Veteran's primary symptoms associated with his service-connected disabilities are pain, limited range of motion, and subluxation.  The Board finds that the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, and 5256-63 contemplate the Veteran's reported symptoms.  Thus, the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology associated with his service-connected left knee and bilateral shoulder disability, has been met.  As such, the Board's extra-schedular analysis ends, and consideration of the second step-whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  Therefore, without sufficient evidence reflecting that the Veteran's disability picture related to his service-connected left knee and bilateral shoulder disabilities is not contemplated by the rating schedule, referral for a determination of whether the Veteran's aggregate disability picture requires the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, supra.

In sum, the Board concludes that the preponderance of the evidence is against an initial, compensable rating for the Veteran's service-connected left knee disability.  In this case, the clinical findings do not support a compensable rating at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-63; Fenderson, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial, compensable evaluation for a left knee disability is denied.  


REMAND

As referenced in the Introduction, the Veteran has disagreed with the May 2013 rating decision and the denial of his claims of service connection for a TBI, for a bilateral hip disability, for a low back disability, for a sleep disorder, and for an acquired psychiatric disability (manifested by panic disorder with agoraphobia and major depressive disorder) to include PTSD.  A statement of the case (SOC) has not been issued in response to the Veteran's NOD.  On remand, the RO should issue an SOC and afford the Veteran an opportunity to perfect an appeal of the identified issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues should be returned to the Board if, after issuance of an SOC, the Veteran perfects a timely appeal of the claims by filing a timely substantive appeal. 

The Board also notes that, as previously noted, the Veteran has verified active duty for training in the Army National Guard from August 2005 to December 2005.  His records also reflect military orders for active duty training for the period March 2007 to May 2007.  Otherwise, in a March 2012 deferred rating decision, verification of the Veteran's periods of service were to be undertaken.  If the period of service could not be verified, a formal finding was to be made in the Veteran's claims folder.  Additional action was taken and records obtained from DPRIS.  However, these records do not assist in the verification process.  It would therefore be helpful to the Board if a formal finding of verification of the Veteran's active duty for training and inactive duty training service dates was made and associated with the claims folders.  

With respect to the claim of service connection for a right knee disability, the Veteran has reported that he suffers from a right knee disability secondary to a fall in service as well as due to rigorous physical activity during service.  The Veteran's STRs do not reflect complaints or treatment for a right knee injury or disability.  The RO requested that the February 2011 VA examiner opine as to whether "the veteran's current right knee condition is related to multiple complaints and treatment he received in service for this condition."  The VA examiner concluded that there was a lack of clinical findings on examination to warrant a diagnosis of acute or chronic disorder.  Furthermore, the examiner opined the following:

There is no medical evidence [the Veteran] had right knee complaints in service[;] therefore it is not likely his current right knee condition is caused by or related to complaints and treatment in service because there are no documented complaints in the service records.  

It appears in this case, based on the February 2011 VA examination report and the lack of clinical findings, that the Veteran did not have a current right knee disability.  At the same time, the examiner does reference a "current right knee condition" when she provide her opinion; thus implying a right knee disorder or disability.  

With that said, assuming the lack of a current disability at the time of the February 2011 VA examination, a subsequent September 19, 2012 VA orthopedic consult note identifies the Veteran as having right knee patella tendonitis.  Also, assuming that the Veteran did in fact have a "current right knee condition" at the time of the February 2011 VA examination, the examiner's opinion is, unfortunately, inadequate.  This is because the examiner's opinion appears to be based on the lack of notation in the STRs of complaints or treatment related to a right knee injury or disability.  The lack of medical evidence in service does not constitute substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The VA examiner has a duty to discuss the Veteran's lay statements regardless of the lack of documentation of treatment or injury in the STRs.  This includes a discussion of whether the lay statements support the incurrence of an in-service injury.  Unfortunately, the February 2011 VA examiner did not account for or discuss the Veteran's lay history of alleged trauma to his right knee during active duty for training and pain since that time.  If any opinion based on the Veteran's history would have been speculative, the examiner was required to at least state this fact and explain why.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (identifying the specific requirements for inconclusive or speculative medical opinions). 

Therefore, in light of the most recent evidence demonstrating an apparent right knee disability plus the February 2011 VA examiner's inadequate medical opinion, the Veteran should be provided an additional medical examination for the purpose of determining whether he has a right knee disability and whether that disability is related to his period of active duty for training.  

With regard to the Veteran's claims for higher ratings for disability of his shoulders, as noted in the Introduction, the RO has assigned compensable evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014) for infrequent subluxation of the right shoulder and for infrequent subluxation of the left shoulder.  It has also assigned separate compensable evaluations for limitation of motion of the right arm and for limitation of motion of the left arm under 38 C.F.R. § 4.71a, 5201 (2014).  It would appear that the RO's separate ratings for limitation of motion of the right arm (shoulder) and the left arm (shoulder), based on a reading of the October 2013 rating decision, were awarded in light of the Court's holding in DeLuca, supra (limitations of functional ability should be expressed in terms of additional limitation of motion).  

Otherwise, evaluations of the same disability under various diagnoses are to be avoided.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  For example, guarding of arm movement at the shoulder level (Diagnostic Code 5202) could be looked upon as being tantamount to limitation of motion of the arm (Diagnostic Code 5201), thus violating the rule against pyramiding.  If a musculoskeletal disability is rated under a specific diagnostic code predicated upon limitation of motion, then assigning a separate rating under another diagnostic code that does not appear to involve limitation of motion would not constitute pyramiding.  

With the above in mind, the Veteran is receiving separate 20 percent ratings under Diagnostic Code 5202 for both his shoulders, along with separate 10 percent and 20 percent ratings under Diagnostic 5201 for functional loss due to pain per DeLuca.  The additional 10 percent rating is effective through the entire appeal period for the left shoulder disability and effective prior to September 10, 2012 for the right shoulder disability.  The additional 20 percent rating, for the right shoulder only, is effective September 10, 2012.  Using the combined rating schedule under 38 C.F.R. § 4.25 (2014), the Veteran's shoulder disabilities, based on the above, are each being rated as 30 percent disabling.  In addition, on and after September 10, 2012, the Veteran's right shoulder is being rated as 40 percent disabling.  

For both shoulders, the Veteran is receiving the highest available rating for recurrent dislocation of the shoulder (30 percent) under Diagnostic Code 5202.  Otherwise, the evidence does not reflect a higher rating would be warranted under Diagnostic Code 5202 for fibrous union of the humerus (50 percent), nonunion of the humerus (60 percent), or loss of head of the humerus (80 percent).  The highest available rating under Diagnostic Code 5201 is 40 percent for limitation of the motion of the arm 25 degrees from the side.  The medical evidence does not demonstrate that either of the Veteran's shoulders are ankylosed thus warranting a possible 50 percent rating under Diagnostic Code 5200.  

As noted previously, per DeLuca, when assessing a veteran's level of disability, the examiner must express an opinion as to whether pain could significantly limit functional ability during flare-ups.  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  In Mitchell, supra, the Court reinforced that principle, noting that:

[when an] examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.

Neither the February 2011 VA examiner nor the September 2012 VA examiner has specifically addressed DeLuca and whether the Veteran's reported increased pain and functional loss during flare ups results in additional range of motion loss.  In the present case, prior to September 10, 2012, the Veteran is not receiving the highest available rating for limitation of motion (i.e. 40 percent); thus, DeLuca remains applicable.  See e.g. Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based upon symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).  

Therefore, it would be helpful to the Board if an additional VA examination was provided the Veteran prior to the Board's consideration of the Veteran's claims on appeal related to his shoulder disabilities.  At that time, the examiner can address DeLuca.  

Finally, as the issue of a TDIU is inextricably intertwined with the issues being remanded, a decision on entitlement to a TDIU will be deferred pending the development outlined above, following which the RO will have an opportunity to readjudicate the issue.   

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be provided with a statement of the case (SOC) related to the issues of entitlement to service connection for a TBI, for a bilateral hip disability, for a low back disability, for a sleep disorder, and for an acquired psychiatric disorder (manifested by panic disorder with agoraphobia and major depressive disorder) to include PTSD.  The Veteran should be informed that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.  

2.  Provide a formal finding regarding verification of the Veteran's active duty for training and inactive duty training service dates and associated such document with the claims folders.  

3.  Request that the Veteran identify any private or VA treatment he may have received for his right knee disability and/or his bilateral shoulder disability, to include relevant records available through the CAPRI records system.  (The Board is particularly interested in VA treatment records dated since March 2013.)  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

4.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA orthopedic examination.  The Veteran's claims folders, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014)).  

All pertinent pathology associated with the Veteran's right knee and his shoulders should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  

Right Knee Disability

The examiner is requested to obtain a detailed history regarding the right knee and is also requested to review the record (including, in particular, the report of February 2011 VA examination which appears to note the lack of any appreciable clinical findings of a right knee disability, as well as the September 19, 2012 VA orthopedic consult note which identifies the Veteran as having right knee patellar tendonitis).  Following an examination, the examiner should offer his/her opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), that any diagnosed right knee disability had its clinical onset during the Veteran's active duty for training or is otherwise related to his active duty for training.  

A thorough explanation should be provided to support the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted, or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

Bilateral Shoulder Disability

The Veteran should be examined.  The examiner should undertake range-of-motion studies of the Veteran's shoulders and comment on the degree of disability due to functional loss resulting from pain due to flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  

The examiner should also comment on whether it is more likely than not that guarding of arm movements above the shoulder level (associated with recurrent dislocation/subluxation of the scapulohumeral joint) is tantamount to limitation of motion of the arm at the shoulder level.  

A thorough explanation should be provided to support the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted, or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5.  If any of the benefit sought is denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


